 SAN JOAQUIN COMPRESS & WAREHOUSE COMPANY23San Joaquin Compress & Warehouse Company andLocal 78, International Longshoremen's & War-ehousemen's Union, Petitioner. Case 32-RC-919August 11, 1980DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDAI.EPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered a determinative chal-lenge in an election held on January 7, 1980,' andthe Regional Director's report2recommending dis-position of same. The Board has reviewed therecord in the light of the Employer's exceptions,supplemental exceptions,3and briefs and herebyadopts the Regional Director's findings and recom-mendations.The challenged ballot in issue was marked inpencil with what appears to be an "X" or check-mark and additional random markings in the "No"box. There were no markings in the "Yes" box. Atthe count of the ballots, the Board agent conduct-ing the election ruled that the ballot was void. TheEmployer objected to this determination and theballot was counted as a "challenged" ballot.The Acting Regional Director found that theballot should be treated as being void and recom-mended that the Employer's challenge to thisballot be overruled. In making his determination,the Acting Regional Director reasoned that itcould not be ascertained from the markings on theballot whether the voter had intended to emphasizehis or her "No" vote, or whether the voter had at-tempted to scratch out a mark in the "No" box,thus intending to cast a "no-choice" ballot.We agree with the Acting Regional Directorthat the subject challenged ballot should be de-clared void as it does not disclose the intent of thevoter with the required degree of certainty.In Abtex Beverage Corporation, 237 NLRB 1271(1978), the Board found a ballot to have been validand cast for the union where it contained a clearimage of an "X" in the "No" box which had been'i he elction was conducted pursuan to a Stipulation for Certifica-lion Ulpon Conseinl Election. The tally was 21 for and 20 against the Pe-titioner: there were 2 challenged haloth. I was declared oild by theBoard agent conducting the electlion. and I involves substantial and mate-rial issues of fact for which the Acting Regional Direcltor has ordered ahearing to he heldA cop, of the hallot is attached hereto3 In the absence of exceptions tIhrerto. e adopt, proi lir/u. the ActingRegional Director's rcommcndalton that the issues raised bh the chal-lenged ballot of Susan Hrson he resol ed h) a hearing251 NLRB No. 7scratched over with circular markings; and a clear"X" in the "Yes" box. The Board, with MembersJenkins and Murphy dissenting, found that thesemarkings clearly reflected the voter's intent toobliterate the mark in the "No" box and cast a"Yes" vote. The Board reasoned in Abtex that thevoter, having used a pen, was probably unable toerase the "X" in the "No" box, and instead, he orshe "used markings to cover one of the "X"'s of anature commonly used to delete material." The re-maining clear "X" in the "Yes" box therefore re-vealed the voter's true intent.In this case, unlike Abtex, there are no othermarkings on the ballot other than in the "No" boxto aid in ascertaining the voter's true intent. Fur-thermore, unlike Abtex, the voter herein markedthe ballot in pencil, and it is unknown whether heor she had an eraser or could have erased the markin the "No" box.4We would not find it wholly un-reasonable to conclude that the voter might havechanged his or her mind after voting "No," andthen decided to make "no-choice" by obliteratingthe original mark in the "No" box. Neither wouldwe find it beyond reason to conclude that the votermerely intended emphasis by darkening whatevermark had been made originally in the "No" box.However, either of these conclusions would bebased on mere speculation and cannot be madewith the requisite degree of certainty.Therefore, in this case we adhere to our policyof invalidating a ballot where the intent of thevoter in casting that ballot is unclear because of theirregular nature of the markings on the ballot.5Ac-cordingly, we find the disputed ballot to be voidand we shall remand the case to the Regional Di-rector for the purpose of conducting a hearing toresolve issues raised by the one remaining chal-lenged ballot.Our dissenting colleague would have no "quar-rel" if the Board intended by its decision here toexamine ballot markings to determine whether theyreflect a clear intent, but would disagree if a pre-sumption is being made that intent is unclear when-ever irregularity in marking occurs. We intend nosuch presumption. The thrust of the majority deci-sion here is simply that the markings do not makeit possible for us to conclude what the voter meantin this case where the markings are in one box andare thoroughly confusing.The markings in the "No" hox in Ablexr are distlinguishable fromthose in the nstant case In .4lhrx there was a clear image of an X" wlthcircular markings oer II It Ithis case. although there is an image of an"X" or check mark, it is not clear whether or not it was made before orafter the other markings in the "No hbx(o/lumhbu .\urtng H/orme. Inc. 18 NLRH 825 (1971) 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to our colleague, however, we cannotagree that this "irregularly" marked ballot indicateswith reasonable certainty the voter's intent. Rather,as illustrated above, it is an enigma.ORDERIt is hereby ordered that the instant case be, andit hereby is, remanded to the Regional Director ofRegion 32, for the purpose of conducting a hearingto resolve issues raised by the challenge to theballot of Susan Bryson, as ordered by the ActingRegional Director of Region 32.MEMBER JENKINS, dissenting:We are asked to decide on the validity of aballot attacked as having been marked in a waythat makes the voter's intention unclear. The mark-ings in question include an apparent "X" and someadditional lines, all within or protruding slightlyfrom the "No" box. There is no mark in the "Yes"box.I continue to believe what the Board stated inMercy College, 212 NLRB 925 (1974), and in DuvallTransfer and Delivery Service, 232 NLRB 843(1977): Markings in one box only, despite some ir-regularity, presumptively are a clear indication ofthe intent of the voter. The Board overruled DuvallTransfer in Abtex Beverage Corporation, 237 NLRB1271 (1978), in which I dissented. The majority inAbtex, however, did not rule on the point at issuehere. The majority in the instant case recognizethis.The majority here relies instead on ColumbusNursing Home, Inc., 188 NLRB 825 (1971), andcites it for the proposition that the Board will in-validate a ballot "where the intent of the voter incasting the ballot is unclear because of the irregularnature of the markings on the ballot." If this meansthat the markings will be examined to determinewhether they reflect a clear intent, I have no quar-rel with it. The majority appears to mean, howev-er, that any irregularity in the marking of thevoter's choice presumptively makes his or herintent unclear. Such a proposition goes far beyondthe holding in Columbus Nursing Home (which in-volved a ballot marked only on the back of theprinted side) and cannot be said to be contemplatedby the Board's Decision there. Here, unlike Colum-bus Nursing Home, the ballot was marked substan-tially in compliance with the instructions given, themarkings could not go unnoticed after an inspec-tion of the face of the ballot, and the variance fromthe normal manner of marking ballots is too slightto suggest a prearranged signal for revealing theemployee's vote. What remains is a ballot that wasmarked irregularly but which indicates with rea-sonable certainty the voter's intent. If, on the otherhand, absolute certainty were the standard, onlyrarely would a contested ballot pass muster andmany employees would be disenfranchised unnec-essarily.Therefore, unlike my colleagues, I would not in-validate the ballot but would count it as a valid"No" vote.